Exhibit 10.2

 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), is made and entered into
as of October 22, 2019, by and between Watermark Capital Partners, LLC, a
Delaware limited liability company (“Watermark”), and Carey Watermark Investors
2 Incorporated, a Maryland corporation (“CWI 2”), and shall become automatically
effective on the Effective Date as defined in Section 6.13. For purposes of this
Agreement, Watermark and CWI 2 are each referred to herein individually as a
“Party” and collectively as “Parties”. Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed thereto in the Internalization
Agreement (as hereinafter defined).

 

RECITALS:

 

WHEREAS, pursuant to the terms and conditions of that certain Agreement and Plan
of Merger dated as of October 22, 2019 (the “Merger Agreement”), by and among
CWI 2, Carey Watermark Investors Incorporated, a Maryland corporation (“CWI 1”),
and Apex Merger Sub, LLC, a Maryland limited liability company (“Merger Sub”),
Merger Sub will merge (the “Merger”) with and into CWI 1, with CWI 1 being the
surviving company;

 

WHEREAS, in connection with the proposed consummation of the Merger, the Parties
entered into that certain Internalization Agreement, dated as of
October 22, 2019 (the “Internalization Agreement”), by and among the Parties and
certain other parties signatory thereto;

 

WHEREAS, pursuant to the terms of the (i) CWI 1 Advisory Agreement, Advisor
provides certain advisory services to CWI 1, (ii) CWI 1 Subadvisory Agreement,
CWA provides Advisor with sub-advisory services in connection with the CWI 1
Advisory Agreement, (iii) CWI 2 Advisory Agreement, Advisor provides certain
advisory services to CWI 2, and (iii) CWI 2 Subadvisory Agreement, CWA 2
provides Advisor with sub-advisory services in connection with the CWI 2
Advisory Agreement, each of which agreements and services shall terminate at the
Closing in accordance with the terms of the Internalization Agreement;

 

WHEREAS, Watermark and CWI 2 have agreed to enter into this Agreement, pursuant
to which, from and after the Closing, each Party will provide, or cause its
respective Affiliates to provide, the other Party with certain Services (as
defined below) in each case on a transitional basis and subject to the terms and
conditions set forth herein; and

 

WHEREAS, for purposes of this Agreement, the Party providing any Service, or on
whose behalf such Service is being provided, shall be deemed the “Service
Provider” with respect to such Service and the Party receiving the Service, or
on whose behalf such Service is being received, shall be deemed the “Recipient”
with respect to such Service.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the Parties hereto hereby agree as follows:

 



 

ARTICLE I
SERVICES

 

Section 1.01               Provision of Services.

 

(a)                               Services.  (i) Watermark agrees to provide, or
to cause its Affiliates to provide, to CWI 2 the services set forth on
Exhibit A, and (ii) CWI 2 agrees to provide, or to cause its Affiliates to
provide, to Watermark or its Affiliates the services set forth on Exhibit B (the
services contemplated by the foregoing clauses (i) and (ii), individually or
collectively, as the case may be, the “Initial Services”), for the Term (as
hereinafter defined), in each instance, on the terms and conditions set forth in
this Agreement.

 

(b)                              Additional Services. From and after the
Effective Date, Service Provider agrees to provide, or to cause its Affiliates
to provide, those additional services that are reasonably requested by
Recipient, and reasonably agreed to by the Service Provider, from time to time
(the “Additional Services” and together with the Initial Services, the
“Services”). To the extent that the Parties agree upon the inclusion of an
Additional Service, they shall mutually determine the scope of and applicable
fees for such Additional Service, and amend Exhibit A or Exhibit B, as the case
may be, to reflect such terms, it being understood and agreed that the term for
any such Additional Service shall not exceed the Term.

 

Section 1.02               Standard of Service.

 

(a)                               Service Provider represents, warrants and
agrees that the Services provided thereby shall be provided to Recipient in good
faith, in accordance with Law and, except as specifically provided on Exhibit A
or Exhibit B, as the case may be, in a manner generally consistent with the
historical provision of the Services (to the extent applicable) and with the
same standard of care, skill and diligence as historically provided (directly or
indirectly) to CWI 2, CWI 1 and their respective Affiliates (to the extent
applicable).  Subject to Section 1.03, Service Provider agrees to assign
sufficient resources as are reasonably required to perform the Services in
accordance with the standards set forth in the preceding sentence.

 

(b)                              Except as expressly set forth in
Section 1.02(a) or in any contract, agreement or arrangement entered into in
connection herewith, Service Provider does not make any representation or
warranty of any kind, implied or expressed, with respect to the Services,
including, without limitation, any warranties of merchantability or fitness for
a particular purpose, all of which the Parties acknowledge are specifically
disclaimed.  The Parties acknowledge and agree that this Agreement does not
create a fiduciary relationship, partnership, joint venture or relationship of
trust or agency between the Parties and that all Services are provided by
Service Provider as an independent contractor.  The Parties further agree that
this Agreement does not render Service Provider an advisor to Recipient because,
among other reasons, Recipient’s management is responsible for directing and
performing the day-to-day business affairs of Recipient.

 

(c)                               If the Office Lease is a Retained Contract (as
such terms are defined in Exhibit A hereto), Watermark shall not enter into any
extension or modification of the Office Lease without the prior consent of CWI
2, and Watermark shall forward to CWI 2 copies of all notices from the

 

- 2 -



 

landlord under the Office Lease and copies of all other material correspondence
received by Watermark with respect to the Office Lease to CWI 2 promptly
following receipt by Watermark.

 

Section 1.03               Third-Party Service Providers.  It is understood and
agreed that Service Provider may, with the prior written consent of Recipient
(which consent shall not be unreasonably withheld, delayed or conditioned),
retain third-party service providers to provide some of the Services to the
Recipient.  Service Provider shall have the right, with the prior written
consent of Recipient (which consent shall not be unreasonably withheld, delayed
or conditioned), to hire third-party subcontractors to provide all or part of
any such Service hereunder.  Service Provider shall, in all cases, retain
responsibility for the provision to Recipient of Services performed on behalf of
Service Provider by any third-party service provider or subcontractor or by any
of Service Provider’s Affiliates.

 

Section 1.04               Access to Premises; No Commingling.

 

(a)                               In order to enable the provision of the
Services by the Service Providers, Recipient agrees that it shall provide to
Service Provider’s and its Affiliates’ employees and any third-party service
providers or subcontractors engaged by Service Provider to provide the Services,
reasonable access during normal business hours to the facilities, assets and
books and records of Recipient and its Affiliates, in all cases to the extent
necessary for Service Provider to fulfill its obligations under this Agreement.

 

(b)                              Service Provider agrees that all of its and its
Affiliates’ employees and any third-party service providers and subcontractors,
when given access to any equipment, computer, software, network or files owned
or controlled by Recipient, shall conform to the applicable policies and
procedures of Recipient concerning health, safety, confidentiality and security
which are made known to such Service Provider in advance in writing.

 

(c)                               The Service Provider shall insure that no
funds of Service Provider shall be commingled with the funds of Recipient, and
Service Provider shall from time to time render appropriate accountings to
Recipient and its auditors of all cash collections and payments made by Service
Provider in Recipient’s name in the course of providing the Services.

 

Section 1.05               Shared Services.  Upon the termination of any or all
of the Services in accordance with this Agreement, Service Provider shall,
subject to applicable Law and upon the reasonable request of, and at the expense
of, Recipient, use commercially reasonable efforts to cooperate with Recipient
to support any transfer of data concerning the relevant Services to Recipient. 
Without limiting the foregoing, if requested by Recipient, Service Provider
shall, at the expense of Recipient, deliver, or cause to be delivered, to
Recipient, within such time periods as the Parties may reasonably agree, all
information received or generated for the benefit of Recipient in connection
with the provision of the applicable Services; provided, however, that Service
Provider may retain a copy of such information to the extent that such retention
is required to demonstrate compliance with applicable Law, and such copy shall
be subject to the terms of Section 4.01.

 

- 3 -



 

ARTICLE II
TERM

 

Section 2.01               Term.  Except as otherwise provided on Exhibit B with
respect to a particular Service by CWI 2, the term of this Agreement will
commence on the Effective Date (as defined in Section 6.13) and shall continue
for (six (6) months, unless earlier terminated in accordance with the terms of
this Agreement (the “Term”).

 

Section 2.02               Consideration; Expense Reimbursement.

 

(a)                               In the event that Service Provider or any of
its Affiliates or any third-party service providers or subcontractors engaged by
Service Provider to provide Services incurs reasonable and documented
out-of-pocket expenses in connection with the provision of any Service (such
included expenses, collectively, “Out-of-Pocket Costs”), Recipient shall
reimburse Service Provider for such specified Out-of-Pocket Costs in accordance
with the invoicing procedures set forth in this Section 2.02 and Exhibit C. 
Notwithstanding anything else to the contrary in this Agreement, Recipient shall
not be liable for any Service Provider wind-down fees or costs associated with
an early termination of this Agreement or of any Service (including, without
limitation, any employee severance costs).

 

(b)                              Service Provider shall provide Recipient, in
accordance with Section 6.01, with invoices (“Invoices”), which shall set forth
in reasonable detail any amounts payable by Recipient pursuant to
Section2.02(a), which amounts shall be paid within thirty (30) days after the
date of receipt of an Invoice by Recipient from a Service Provider by check or
wire transfer of immediately available funds to the account or accounts
designated in writing by Service Provider.  Each Invoice shall be accompanied by
such supporting documentation as Recipient may reasonably request with respect
to the amounts payable as detailed therein.

 

Section 2.03               Terminated Services.  Upon termination or expiration
of any or all  Services pursuant to this Agreement, or upon the termination or
expiration of this Agreement in its entirety, Service Provider shall have no
further obligation to provide the applicable terminated Services (or any
Services in the case of a termination or expiration of this Agreement) and
Recipient shall have no obligation to pay any future compensation or
Out-of-Pocket Costs relating to such Services (other than for or in respect of
Services already provided in accordance with the terms of this Agreement and
received by Recipient prior to such termination or expiration).

 

Section 2.04               Invoice Disputes.  In the event of an Invoice dispute
in respect of Services being provided by Service Provider hereunder, Recipient
shall deliver a written statement to Service Provider no later than ten
(10) days prior to the date payment is due on the disputed Invoice listing all
disputed items and providing a reasonably detailed description of each disputed
item. Amounts not so disputed shall be deemed accepted and shall be paid,
notwithstanding disputes on other items, within the period set forth in
Section 2.02(b).  The Parties shall seek to resolve all such disputes
expeditiously and in good faith. Service Provider shall continue performing the
Services in accordance with this Agreement pending resolution of any dispute.

 

Section 2.05               No Right of Setoff.  Each of the Parties hereby
acknowledges that it shall have no right under this Agreement to offset any
amounts owed (or to become due and owing) to

 

- 4 -



 

the other Party, whether under this Agreement or otherwise, against any other
amount owed (or to become due and owing) to it by the other Party.

 

Section 2.06               Taxes.  Recipient shall be responsible for all sales
or use taxes imposed or assessed as a result of the provision of Services by
either Service Provider to Recipient, other than federal, state or local income
taxes of Service Provider with respect to payments made to such Service Provider
hereunder; provided that each Party shall take reasonable steps to minimize the
imposition of, and the amount of, such taxes.

 

ARTICLE III
TERMINATION

 

Section 3.01               Termination for Convenience.  Notwithstanding the
terms of Section 2.01, the Parties hereto acknowledge and agree that Recipient
may determine from time to time that it does not require all or some of the
Services or that it does not require such Services for the entire Term.
Accordingly, Recipient may terminate any Service, in whole and in part, upon
sixty (60) days’ advance written notification to Service Provider specifying any
such determination. Upon any such partial termination, Recipient will remain
liable for all payments due with respect to such terminated Services and all
Out-of-Pocket Costs for all properly performed Services up to the effective date
of such partial termination.

 

Section 3.02               Termination for Cause.  Either Party (the
“Non-Breaching Party”) may terminate this Agreement with respect to any Service,
in whole or in part, at any time upon prior written notice to the other Party
(the “Breaching Party”) if the Breaching Party has failed (other than pursuant
to Section 3.05) to perform any of its material obligations under this Agreement
relating to such Service, and such failure shall have continued without cure for
a period of ten (10) days after receipt by the Breaching Party of a written
notice of such failure from the Non- Breaching Party seeking to terminate such
Service.  For the avoidance of doubt, non-payment by Recipient for a Service
provided by a Service Provider in accordance with this Agreement which is not
the subject of a good-faith dispute shall be deemed a breach for purposes of
this Section 3.02.

 

Section 3.03               Insolvency.  In the event that a Party hereto shall
(i) file a petition in bankruptcy, (ii) become or be declared insolvent, or
become the subject of any proceedings (not dismissed within sixty (60) days)
related to its liquidation, insolvency or the appointment of a receiver,
(iii) make an assignment on behalf of all or substantially all of its creditors,
or (iv) take any corporate action for its winding up or dissolution, then the
other Party shall have the right to terminate this Agreement immediately by
providing written notice in accordance with Section 6.01.

 

Section 3.04               Effect of Termination.  Upon termination or
expiration of this Agreement in its entirety, all obligations of the Parties
hereto shall terminate, except for the provisions of Section 2.02, Section 2.03,
Section 2.04, Section 2.05, Section 2.06, this Section 3.04, Article IV,
Article V and Article VI, which shall survive any termination or expiration of
this Agreement.

 

Section 3.05               Force Majeure. The obligations of the Service
Provider under this Agreement with respect to any Service shall be suspended
during the period and to the extent that

 

- 5 -



 

either Service Provider is prevented or hindered from providing such Service, or
Recipient is prevented or hindered from receiving such Service, due to any of
the following causes beyond such Party’s reasonable control (such causes, “Force
Majeure Events”): (i) acts of God, (ii) flood, fire or explosion, (iii) war,
invasion, riot or other civil unrest, (iv) Governmental Order (as hereinafter
defined) or Law, actions, embargoes or blockades, (v) action by any Governmental
Authority, (vi) national or regional emergency, (vii) strikes, labor
stoppages or slowdowns or other industrial disturbances, (viii) shortage of
adequate power or transportation facilities, or (ix) any other event which is
beyond the reasonable control of such Party.  The Party suffering a Force
Majeure Event shall give notice of suspension as soon as reasonably practicable
to the other Party stating the date and extent of such suspension and the cause
thereof, and the Service Provider shall resume the performance of its
obligations as soon as reasonably practicable after the removal of the cause. No
Party shall be liable for the nonperformance or delay in performance of its
respective obligations under this Agreement when such failure is due to a Force
Majeure Event.

 

ARTICLE IV
CONFIDENTIALITY

 

Section 4.01               Confidentiality.

 

(a)                               During the Term and thereafter, the Parties
hereto shall, and shall instruct their respective officers, directors,
employees, agents, direct or indirect equityholders, lenders and other
representatives (collectively, “Representatives”) to, maintain in confidence and
not disclose any other Party’s financial, technical, sales, marketing,
development, personnel, and other information, records, or data, including,
without limitation, customer lists, supplier lists, trade secrets, designs,
product formulations, product specifications or any other proprietary or
confidential information, however recorded or preserved, whether written or oral
(any such information, “Confidential Information”).  Each Party hereto shall use
the same degree of care, but no less than reasonable care, to protect each other
Party’s Confidential Information as it uses to protect its own Confidential
Information of like nature.  Unless otherwise authorized in any other agreement
between the Parties, any Party receiving any Confidential Information of any
other Party (the “Receiving Party”) may use Confidential Information only for
the purposes of fulfilling its obligations under this Agreement (the “Permitted
Purpose”). Any Receiving Party may disclose such Confidential Information only
to its Representatives who have a need to know such information for the
Permitted Purpose and who have been advised of the terms of this Section 4.01
and the Receiving Party shall be liable for any breach of these confidentiality
provisions by such Persons; provided, however, that any Receiving Party may
disclose such Confidential Information to the extent such Confidential
Information is required or reasonably deemed advisable by counsel (i) to
Governmental Authorities, (ii) by judicial or administrative process or by order
of a Governmental Authority (a “Governmental Order”), (iii) by other
requirements of applicable Law or regulation, (iv) by accounting or audit
requirements of, and with respect to, the disclosing party (the “Disclosing
Party”), or (v) by the rules of any securities exchange applicable to the
Disclosing Party; provided further, that in the case of any Governmental Order,
the Receiving Party shall promptly notify, to the extent possible, the
Disclosing Party and take reasonable steps to assist in contesting such
Governmental Order or in protecting the Disclosing Party’s rights prior to
disclosure, and in which case the Receiving Party shall only disclose such
Confidential Information that it is advised by its counsel that it is legally
bound to disclose under such Governmental Order.

 

- 6 -



 

(b)                              Notwithstanding the foregoing, “Confidential
Information” shall not include any information that the Receiving Party can
demonstrate: (i) was publicly known at the time of disclosure to it, or has
become publicly known through no act of the Receiving Party or its
Representatives in breach of this Section 4.01; (ii) was rightfully received
from a third party without a known duty of confidentiality; or (iii) was
developed by it independently without any use of or reliance on the Confidential
Information.

 

(c)                               Upon demand by the Disclosing Party at any
time, or upon expiration or termination of this Agreement with respect to any
Service, the Receiving Party agrees promptly to return or destroy, at the
Disclosing Party’s option, all Confidential Information.  If such Confidential
Information is destroyed, an authorized officer of the Receiving Party shall
certify to such destruction in writing. Notwithstanding anything contained in
this agreement, the Receiving Party may retain a copy of Confidential
Information as required by Law, as stored in its electronic backup systems or in
connection with ordinary course record retention policies and procedures.

 

ARTICLE V
LIMITATION ON LIABILITY; INDEMNIFICATION

 

Section 5.01               Limitation on Liability.  In no event shall any Party
have any liability under any provision of this Agreement for any punitive,
incidental, consequential, special or indirect damages, including loss of future
revenue or income, loss of business reputation or opportunity relating to the
breach or alleged breach of this Agreement, or diminution of value or any
damages based on any type of multiple, whether based on statute, contract, tort
or otherwise, and whether or not arising from any other Party’s sole, joint, or
concurrent negligence, strict liability, criminal liability or other fault,
except to the extent any damages have resulted from such Parties’ gross
negligence or willful misconduct in connection with any such Services, actions
or inactions. Each Party acknowledges that the Services to be provided to it
hereunder are subject to, and that its remedies under this Agreement are limited
by, the applicable provisions of Section 1.02, including the limitations on
representations and warranties with respect to the Services.

 

Section 5.02               Indemnification by Recipient.  Recipient shall
defend, indemnify and hold harmless Service Provider (and each of its Affiliates
and Representatives) from and against any and all liabilities, losses, claims,
damages, assessments, fines, penalties, costs and expenses of any nature,
including reasonable attorneys’, accountants’, investigators’ and experts’ fees
and expenses (collectively, “Adverse Consequences”), incurred or suffered by it
in connection with (a) Service Provider’s, or its Affiliate’s,  rendering of
Services pursuant to this Agreement, except to the extent of Service Provider’s,
or its Affiliate’s, negligence or willful misconduct, and (b) the material
breach of any covenant or agreement made by Recipient under or in connection
with this Agreement.  Except with respect to an Initial Services Indemnification
Matter, no claim for indemnification under this Section 5.02 may be brought
after the one (1) year anniversary of the termination or expiration of the last
Service provided to which such claim for indemnification relates, and
Recipient’s maximum liability for any action, regardless of the form of action,
whether in tort or contract, arising under this Agreement, will be limited to
the aggregate amount paid by Recipient for Services hereunder.  If a claim for
indemnification by Watermark relates to Services provided during the first 30
days after the Effective Date by employees of Watermark who are not also
employees of CWI 2 (an “Initial Services Indemnification Matter”), CWI 2 shall
indemnify Watermark for such claim to the same extent as CWI 2 would have been
obligated to indemnify

 

- 7 -



 

Watermark pursuant to the terms of the Indemnification Agreement, dated as of
February 9, 2015, between CWI 2 and CWA 2, LLC had such claim been subject to
that Indemnification Agreement.

 

Section 5.03               Indemnification by Service Provider.  Service
Provider shall defend, indemnify and hold harmless Recipient (and each of its
Affiliates and Representatives) from and against any and all Adverse
Consequences, incurred or suffered by it in connection with (a) Service
Provider’s, or its Affiliate’s, negligence or willful misconduct in rendering
Services pursuant to this Agreement, and (b) the material breach of any covenant
or agreement made by Service Provider under or in connection with this
Agreement.  No claim for indemnification under this Section 5.03 may be brought
after the one (1) year anniversary of the termination or expiration of the last
Service provided hereunder.  Service Provider’s maximum liability for any
action, regardless of the form of action, whether in tort or contract, arising
under this Agreement, will be limited to the amount of received by Service
Provider for Services hereunder.

 

Section 5.04               Indemnification Procedures.

 

(a)                               Any Party or its Affiliates or Representatives
entitled or seeking to assert rights to indemnification under this Article V (an
“Indemnified Party”) shall give prompt written notification (a “Claim Notice”)
to the other Party from whom indemnification is sought (an “Indemnifying Party”)
which contains (i) a description and the amount or estimation thereof (the
“Claimed Amount”), if then known, of any Adverse Consequences incurred or
reasonably expected to be incurred by the Indemnified Party and (ii) a statement
that the Indemnified Party is entitled to indemnification under this Article V
for such Adverse Consequences and a reasonable explanation of the basis
therefor.

 

(b)                              Within thirty (30) days after delivery of a
Claim Notice, the Indemnifying Party shall deliver to the Indemnified Party a
written response (the “Response”) in which the Indemnifying Party shall either:
(i) agree that the Indemnified Party is entitled to receive all of the Claimed
Amount or (ii) dispute that the Indemnified Party is entitled to receive any or
all of the Claimed Amount and the basis for such dispute (in such an event, the
Response shall be referred to as an “Objection Notice”).  If no Response is
delivered by the Indemnifying Party to the Indemnified Party within such 30-day
period, the Indemnifying Party shall be deemed to have agreed that an amount
equal to the entire Claimed Amount shall be payable to the Indemnified Party and
such Claimed Amount shall be promptly paid to Indemnified Party.

 

(c)                               In the event that the applicable Parties are
unable to agree on whether Adverse Consequences exist or on the amount of such
Adverse Consequences within the thirty (30)-day period after delivery of an
Objection Notice, such Parties may (but are not required to) petition or file an
action in a court of competent jurisdiction for resolution of such dispute.

 

(d)                             In the event that the Indemnified Party is
entitled or is seeking to assert rights to indemnification under this Article V
relating to a third-party claim, the Indemnified Party shall give written
notification to the Indemnifying Party of the commencement of any action
relating to such third-party claim.  Such notification shall be given promptly
after receipt by the Indemnified Party of notice of such action, shall be
accompanied by reasonable supporting documentation submitted by such third-party
(to the extent then in the possession of the Indemnified Party) and shall
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts

 

- 8 -



 

constituting the basis for such action and the amount of the claimed Adverse
Consequences, if then known; provided, however, that no delay, deficiency or
failure on the part of the Indemnified Party in so notifying the Indemnifying
Party shall relieve the Indemnifying Party of any liability or obligation
hereunder except to the extent the Indemnifying Party can demonstrate in writing
that the defense of such action has been materially prejudiced by such delay,
deficiency or failure.   Within thirty (30) days after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, assume control of the defense of such action with counsel
reasonably satisfactory to the Indemnified Party; provided, however, that
(i) the Indemnifying Party may assume control of such defense only if it
acknowledges in writing to the Indemnified Party that any Adverse Consequences
that may be assessed against the Indemnified Party in connection with such
action constitute Adverse Consequences for which the Indemnified Party shall be
indemnified pursuant to this Article V, and (ii) the Indemnifying Party may not
assume control of the defense of an action (A) involving criminal liability;
(B) in which any injunction or relief other than monetary damages is sought
against the Indemnified Party; or (C) in which increased statutory, enhanced or
treble damages are sought based on willful misconduct.  If the Indemnifying
Party does not so assume control of such defense, the Indemnified Party shall
control such defense at the Indemnified Party’s expense subject to reimbursement
as a part of a Claimed Amount.  The party not controlling such defense (the
“Non-controlling Party”) may participate therein at its own expense; provided,
however, that if the Indemnifying Party assumes control of such defense and the
Indemnified Party reasonably concludes that the Indemnifying Party and the
Indemnified Party have conflicting interests or different defenses available
with respect to such action, the reasonable fees and expenses of counsel to the
Indemnified Party shall be considered “Adverse Consequences” for purposes of
this Agreement.  The party controlling such defense (the “Controlling Party”)
shall keep the Non-controlling Party reasonably advised of the status of such
action and the defense thereof and shall consider in good faith recommendations
made by the Non-controlling Party with respect thereto.  The Non-controlling
Party shall furnish the Controlling Party with such information as it may have
with respect to such action (including copies of any summons, complaint or other
pleading which may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and shall
otherwise cooperate with and assist the Controlling Party in the defense of such
action.  The Indemnifying Party shall not agree to any settlement of, or the
entry of any judgment arising from, any such action without the prior written
consent of the Indemnified Party, which shall not be unreasonably withheld,
conditioned or delayed.  The Indemnified Party shall not agree to any settlement
of, or the entry of any judgment arising from, any such Action without the prior
written consent of the Indemnifying Party, which shall not be unreasonably
withheld, conditioned or delayed.

 

Section 5.05               Exclusive Remedy.  The Parties hereto agree that,
except in the case of fraud, the sole and exclusive remedies of the Parties
hereto for any losses based upon, arising out of or otherwise in respect of the
matters set forth in this Agreement or the transactions contemplated hereby are
the indemnification obligations of the Parties set forth in this Article V.  The
provisions of this Section 5.05 will not, however, prevent or limit a cause of
action to obtain an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof.

 

ARTICLE VI
MISCELLANEOUS

 

- 9 -



 

Section 6.01               Notices.

 

(a)                               All Invoices, notices, requests, consents,
claims, demands, waivers and other communications under this Agreement shall be
in writing and delivered in person, or sent by email or sent by reputable
overnight delivery service and properly addressed as set out in Exhibit D.

 

(b)                              Any party may from time to time change its
address for the purpose of notices to that party by a similar notice specifying
a new address, but no such change shall be deemed to have been given until it is
actually received by the party sought to be charged with its contents.

 

(c)                               All notices and other communications required
or permitted under this Agreement which are addressed as provided in this
Section 6.01 if delivered personally or courier, shall be effective upon
delivery; if sent by email, shall be delivered upon receipt of proof of
transmission.

 

Section 6.02               Headings.  The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

 

Section 6.03               Severability.  If any term or provision of this
Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.  Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

Section 6.04               Entire Agreement.  This Agreement, together with the
Internalization Agreement, constitutes the sole and entire agreement of the
Parties to this Agreement with respect to the subject matter contained herein
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event and to the
extent that there is a conflict between the provisions of this Agreement and the
provisions of the Internalization Agreement as it relates to the Services
hereunder, the provisions of this Agreement shall control.

 

Section 6.05               Successors and Assigns.  This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. Subject to the following sentence,
neither Party may assign its rights or obligations hereunder without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed.  Notwithstanding the foregoing, Recipient may, without the
prior written consent of Service Provider, assign all or any portion of its
right to receive the respective Services to any of its Affiliates; provided,
however, that such Affiliate shall receive such Services from Service Provider
in the same place and manner as Recipient would have received such Service.  No
assignment shall relieve the assigning Party of any of its obligations
hereunder.

 

Section 6.06               No Third-Party Beneficiaries.  This Agreement is for
the sole benefit of the Parties hereto and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Agreement.

 

- 10 -

 



 

Section 6.07    Section Amendment and Modification; Waiver.  This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
each Party hereto. No waiver by any Party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the Party so
waiving.  No failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

Section 6.08    Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Maryland, without giving effect to
any principles of conflicts of Law that would require the application of the
Laws of any other jurisdiction.

 

Section 6.09    Venue.  Each of the Parties irrevocably agrees that any legal
action or proceeding arising out of or relating to this Agreement brought by any
other Party or its successors or assigns shall be brought and determined in the
State Court of the State of Maryland or, if such court lacks subject matter
jurisdiction, any state or federal court in the State of Maryland, and in each
case any appellate courts therefrom, and each of the Parties hereby irrevocably
submits to the exclusive jurisdiction of the aforesaid courts for itself and
with respect to its property, generally and unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each of the Parties agrees not to commence
any action, suit or proceeding relating thereto except in the courts described
above in Maryland, except for actions in any court of competent jurisdiction to
enforce any judgment, decree or award rendered by any such court in Maryland as
described herein.  Each of the Parties further agrees that notice as provided
herein shall constitute sufficient service of process and the Parties further
waive any argument that such service is insufficient.  Each of the Parties
hereby irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the courts in Maryland as described herein for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

Section 6.10    Waiver of Jury Trial and Certain Damages.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF

 

- 11 -



 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER, (III) IT MAKES THE
FOREGOING WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.10.

 

Section 6.11    Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement.  A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

Section 6.12    Representation of Counsel; Mutual Negotiation.  Each Party has
had the opportunity to be represented by counsel of its choice in negotiating
this Agreement.  This Agreement will therefore be deemed to have been negotiated
and prepared at the joint request, direction, and construction of the Parties,
at arm’s-length, with the advice and participation of counsel, and will be
interpreted in accordance with its terms without favor to any Party.

 

Section 6.13    Effective Date.  This Agreement shall become automatically
effective, without the need for any action by any Party, on the date of the
Closing under, and as defined in, the Internalization Agreement (the “Effective
Date”).

 

[The remainder of this page has been intentionally left blank.]

 

- 12 -



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

 

 

WATERMARK:

 

 

 

WATERMARK CAPITAL PARTNERS, LLC

 

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

 

Name: Michael G. Medzigian

 

 

Title:   Chairman

 

 

 

 

 

 

 

CWI 2:

 

 

 

CAREY WATERMARK INVESTORS 2 INCORPORATED

 

 

 

 

 

 

By:

/s/ Robert E. Parsons, Jr.

 

 

 

Name: Robert E. Parsons, Jr.

 

 

Title:   Chairman of the Special Committee of the Board of Directors

 

[Watermark Transition Services Agreement]

 



 

Exhibit A

 

Watermark Services

 

 

Exh. A-1



 

Exhibit B

 

CWI 2 Services

 

 

Exh. B-1



 

Exhibit C

 

Expense Reimbursement and Allocation

 

Recipient shall reimburse Service Provider for the actual out-of-pocket costs
paid or incurred by Service Provider and its Affiliates on behalf of Recipient
in connection with the Services it provides to Recipient pursuant to this
Agreement.

 

Expenses to be reimbursed, include (if applicable), without limitation:

 

1)           personnel costs, including but not limited to salaries; wages; cash
bonuses; employee benefits; federal, state and local income, unemployment and
other payroll and employment taxes and other withholdings required by federal,
state or local law or regulation;

 

2)           occupancy costs, including office rent and related fees and
expenses, utilities and equipment leases and all other costs and expenses
related to the Office Lease for periods from and after the Effective Date, for
so long (if at all) as it is a Retained Contract, as if CWI 2 were the tenant
named under the Office Lease;

 

3)           other overhead costs, including payroll processing, human resource
and benefits outsourcing services; insurance that is customarily carried by real
estate investment and asset managers performing functions similar to those of
Service Provider under this Agreement; IT and systems; administrative costs,
such as telecommunications, shipping and shredding; and market data services and
subscriptions;

 

4)           costs of goods used in the performance of Services.

 

As it relates to CWI 2’s reimbursement of Watermark’s costs, reimbursement shall
be at cost, with no markup. As it relates to Watermark’s reimbursement of CWI
2’s costs, reimbursement shall be at cost plus a 10% markup related to personnel
costs.

 

If the reimbursable cost is not incurred solely in connection with the Services
(i.e., such costs are also incurred in connection with other business operations
of Service Provider), the cost shall be allocated as follows:

 

1)           personnel costs shall be allocated based on the amount of time that
the applicable employee(s) perform(s) Services. The aggregate amount of Service
Provider’s personnel costs allocated to the Services as a percentage of Service
Provider’s aggregate personnel costs for the same period is referred to herein
as the “Personnel Allocation Percentage;”

 

2)           non-personnel costs (excluding insurance) shall be allocated based
on the Personnel Allocation Percentage;

 

3)           Insurance – shall be allocated based on the benefit that each party
receives;

 

Exh. C-1



 

4)           Other – the Parties acknowledge that the above allocation
methodologies may not be appropriate for all reimbursable costs. Notwithstanding
anything else to the contrary in this Agreement, alternative allocation
methodologies may be used if mutually agreed upon by the Parties.

 

Invoices shall set forth in reasonable detail, with such supporting
documentation as Recipient may reasonably request with respect to any Services,
amounts payable under this Agreement. As it relates to personnel costs, the
invoice shall include a list of all employees covered by such invoice.

 

Nothing contained in this Agreement shall create or be deemed to create any
obligation on the part of Service Provider to adopt or maintain, or restrict
Service Provider’s ability to amend or terminate, any compensation or employee
benefit plan(s) at any time.

 

Exh. C-2



 

Exhibit D

 

Notices

 

 

 

Party

Address

CWI 2

Carey Watermark Investors 2 Incorporated

50 Rockefeller Plaza
New York, New York 10020

 

Watermark

Watermark Capital Partners, LLC
150 North Riverside Plaza, Suite 4200
Chicago, Illinois 60606
Attention: Michael G. Medzigian
Email: medzigian@watermarkcap.com

with a copy to (for information purposes only):

Vedder Price P.C.

222 North LaSalle Street, Suite 2400
Chicago, Illinois 60601

Attention: Michael A. Nemeroff

Shelby E. Parnes

Email: mnemeroff@vedderprice.com

sparnes@vedderprice.com

 

 

Exh. D-1

 